Judgment unanimously affirmed. Memorandum: We reject relator’s claim that he was not afforded a timely preliminary parole revocation hearing. The hearing was initially scheduled for August 30, 1978 —12 days after execution of the parole revocation warrant *1124on August 18, 1978, and within the 15-day limit (Executive Law, § 259-i, subd 3, par [c], cl [i]) — but was adjourned on that date and again on September 6, 1978 at relator’s request. Whether the individual acting as hearing officer on August 30, 1978 was properly authorized to conduct the hearing is irrelevant inasmuch as no hearing took place and relator, who made no objection at the time and merely requested an adjournment, waived any objection. It is undisputed that the officer who conducted the hearing on September 13, 1978 was properly authorized (see Executive Law, § 259-i, subd 3, par [c], cl [i]; 9 NYCRR 8000.2 [g]). (Appeal from judgment of Supreme Court, Wyoming County, Conable, J. — habeas corpus.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.